     Case 1:21-cr-02007-SAB             ECF No. 15       filed 02/11/21      PageID.16 Page 1 of 2




      United States District Court, Eastern District of Washington
                                 Magistrate Judge Mary K. Dimke
                                             Richland

 USA v. MARIA MENDEZ-GUTIERREZ Case No. 1:21-CR-2007-SAB-1

                                     Richland Video Conference
                          The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Indictment:                                                 02/11/2021

 ☒ Sara Gore, Courtroom Deputy [R]                       ☒ Richard Burson, US Atty (video)
 ☐ Pam Howard, Courtroom Deputy [Y]                      ☒ Gregory Scott, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial                  ☒ Interpreter – Natalia Rivera (video)
   Services Officer (tele)
 ☒ Defendant present ☒ in custody, appearing             ☐ Defendant not present / failed to appear
   by video from the Yakima County Jail.


 ☒     USA Motion for Detention                          ☒    Rights given
 ☐     USA not seeking detention                         ☒    Acknowledgment of Rights to be filed
 ☒     Financial Affidavit (CJA 23) to be filed          ☒    Defendant to receive a copy of charging
                                                              document
 ☐     The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☒     Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
       Court will appoint Gregory Scott, a CJA Panel
       Attorney
 ☒     PRE-Trial Services Report ordered                 ☐    POST Pre-Trial Services Report ordered

 ☐     AO 199c Advice of Penalties/Sanctions filed


                                                  REMARKS
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Maria Mendez-
Gutierrez.
        Defense counsel addresses the Court re the Defendant’s financial affidavit.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.
        Oral order issued confirming the Government’s disclosure obligations under the Due Process
Protections Act and the possible consequences of violation of said order. USA objects that the rule is
overbroad and states the Government understands its discovery requirements. Court overrules objection.
Written order to follow.




Digital Recording/R-326                   Time: 3:26 p.m. - 3:49 p.m.                                  Page 1
  Case 1:21-cr-02007-SAB          ECF No. 15        filed 02/11/21     PageID.17 Page 2 of 2




The Court ordered:

      1. Defendant shall be detained by the U. S. Marshal until further order of the Court.


                                       Detention Hearing:
                                     02/18/2021 @ 1:00 p.m.
                                     [R/MKD] (Video Conf)

                            USA’s Motion for Detention is granted.




Digital Recording/R-326             Time: 3:26 p.m. - 3:49 p.m.                               Page 2
